DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 objected to because of the following informalities:  
In claim 10, line 1 “Marine platform, comprising a handling system” should read “A marine platform, comprising the handling system”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SALES CASALS (US Patent Application Publication 20160036160 A1). 

As per claim 1, SALES CASALS teaches a connector 16, for connecting underwater cables (see paragraph [0007]): comprising: a connection housing 11 in which the cables enter parallel to each other and parallel to a first direction (along center line seen in figure 8), and a handling bar 26, connected to the connection housing 11 by linking means 34 hinged along an axis (along 26) perpendicular to the first direction (along center line seen in figure 8).
As per claim 2, SALES CASALS teaches a connector 16, wherein the linking means 34 comprise opposing symmetrical protruding parts (along 13) of the connection housing 11.  
As per claim 3, SALES CASALS teaches a connector 16, wherein the handling bar 26 has a general U-shape (along 26), comprising two branches (adjacent to 26) engaged on either side of the connection housing 11.  
As per claim 4, SALES CASALS teaches a connector 16, wherein the branches of the handling bar 26 each have a connecting end (wherein 26 and 13 meet), hinged on the connection housing 11 by the linking means 34.
As per claim 5, SALES CASALS teaches a connector 16, wherein the linking means 34 comprise opposing symmetrical protruding parts (along 13) of the connection housing 11, and a connecting orifice (distal ends wherein 26 rest) formed in each connecting end (wherein 26 and 13 meet), each protruding part being engaged in a respective connection orifice (distal ends wherein 26 rest).
As per claim 6, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.
As per claim 7, SALES CASALS teaches a connector 16, comprising at least one ballast mass (with 11) removably connected to the connection housing 11.
As per claim 8, SALES CASALS teaches a handling system (seen in figure 4), for the connector 16, comprising means for actuating the connection housing 11, connected to an the handling cable 40 and a curved ramp (seen in figure 7, along 40) for moving the connector 16 between a first supine storage position M2 and a second upright position M1 for submersion/retrieval, by pivoting about an axis (along 26) of the hinged linking means 34 of the connection housing 11 on the handling bar 26, during its operation (seen figure 7).  
As per claim 9, SALES CASALS teaches a handling system (seen in figure 4), wherein the curved ramp (seen in figure 7, along 40) comprises a first portion 24 forming a ramp (seen in figure 7, along 40) for the connection housing 11, and on either side of the latter, second curved guide portions of the hinged linking means 34 of the connection housing 11 on the handling bar 26.  
As per claim 10, SALES CASALS teaches, a marine platform, comprising the handling system (seen in figure 4).
As per claim 11, SALES CASALS teaches a connector 16, wherein the handling bar 26 has a general U- shape, comprising two branches (adjacent to 26) engaged on either side of the connection housing 11.  
As per claim 12, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 13, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 14, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 15, SALES CASALS teaches a connector 16, wherein the handling bar 26 is connected to at least one handling cable 40.  
As per claim 16, SALES CASALS teaches a connector 16, comprising at least one ballast mass (with 11) removably connected to the connection housing 11.  
As per claim 17, SALES CASALS teaches a connector 16, comprising at least one ballast mass (with 11) removably connected to the connection housing 11.  
As per claim 18, SALES CASALS teaches a connector 16, comprising at least one ballast mass (with 11) removably connected to the connection housing 11.  
As per claim 19, SALES CASALS teaches a connector 16, comprising at least one ballast mass (with 11) removably connected to the connection housing 11.  
As per claim 20, SALES CASALS teaches a connector 16, comprising at least one ballast mass (with 11) removably connected to the connection housing 11.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831